Title: To Benjamin Franklin from Henry Tucker, 12 August 1775
From: Tucker, Henry
To: Franklin, Benjamin


The imperial crisis, long before it erupted in war, began to affect parts of the empire that were remote from the quarrel; and one of them was Bermuda. The small island, with a population of only 12,000, was in danger of being crushed between the upper and nether millstone. The embargo that the Continental Association laid on trade with other British possessions promised, once it went into effect, to paralyze the islanders’ commerce and cut off their provisions. Their only recourse, unwelcome as it was to the many Loyalists among them, was to reach some measure of accord with the Americans even at the cost of annoying the British. Colonel Henry Tucker, himself half-American and the head of one of the great Bermuda clans, undertook to organize the negotiations. He prepared the way by instructing his son St. George, who was practicing law in Virginia, to get the ear of some of that colony’s delegates and suggest to them that Bermuda might be useful. Then in May, 1775, the Colonel arranged for the election of a group of representatives to carry the islanders’ case to Congress. Meanwhile, as an earnest of good faith, Bermuda prohibited exports to the British West Indies.
In July the delegation, headed by Tucker, reached Philadelphia. On the 11th it presented Congress an address that expressed guarded sympathy with the colonial cause, but insisted that Bermuda was too insignificant to take sides in the struggle, and begged for some means of procuring food when the American embargo took effect. Congress, unimpressed, answered six days later; it asked for statistics on previous imports of provisions and enclosed a copy of the resolution, introduced by Franklin on the 14th, that exempted from the embargo ships exporting produce and returning with arms or ammunition. This move forced Tucker to bargain. He knew that powder was on hand in the royal magazine at St. George, and he apparently agreed with Franklin to trade it for exemption from the embargo. The Colonel returned at once to Bermuda, and on August 15th he and his friends carried out his side of the agreement: the powder was seized and shipped to Charleston and Philadelphia.
 
Dear sir
Bermuda Augt. 12th 1775
Your very Acceptable favours of the 18th and 25st July I reced and embrace the earliest opportunity to Return you my thanks (as also those of our Deputies) for the ready and obliging manner in which you were pleased to present our Address to the Congress and we flatter ourselves that through your Assistance and their own good disposition towards us we shall obtain our reasonable request, which we shall be extremely glad to be Confirm’d in as it wou’d in a great measure relieve us from that Anxiety of mind which at present prevails among us. I have agreeable to your request Sketch’d out a plan for supplying us with provissions which I think will effectually prevent any part of them being exported to the West India Islands, but shou’d any thing more be required of us, We shall readily Comply with it.
[The] Resolve of the Congress that you enclosed will undoubtedly engage many people to attempt the Supplies of powder &c. but the great difficulty in obtaining it will make the Quantities but small, as there is not the least probability of geting any at the English Islands, and the Dutch and French (as we are inform’d) have laid such Severe penalties on those that shall carry any from their ports that it will be almost impracticable to put such a Scheme in Execution to any Considerable extent. Whatever Quantity comes to this place I shall Endeavour to secure that it may be sent to America. My Son St. George Tucker (a Youth lately call’d to the Bar at Williamsburgh, but on Account of the Courts being stop’d is now here till times alters) informs me of a Letter he wrote to Mr. Randolph late President of the Congress and Mr. Jefferson one of the Delegates for Virginia, representing the State of this Island, and proposing to them whether a plan may not be concerted to the Advantage of America by making this Island a Medium for Trade of Non-enumerated goods between the American Collonies and Foreign Ports, as we are under no restriction in reshipping such goods to any parts: this wou’d not only be a means of disposing of large Quantities of your produce but woud also open a Door for the obtaining Powder &c. for no Doubt so soon as the Dutch and French Feels the want of provissions they will Suffer Powder to be exchanged for them. But shou’d this plan be adopted by the Congress it shou’d be conducted with great Prudence and Secrecy and committed to the transaction of a very few. I have wrote pretty full upon this Subject to Mr. Robt. Morris Chairman of your Committee of safety and have desired him to consult you, which I dare say he will do. My Son has also wrote to Mr. Jefferson and I flatter my Self if it is thought practicable it will be readily adopted; and it will give me great pleasure in being any ways Instrumental in Assisting the General cause of America.
It has been intimated here by Capt. Trimingham that the people of Phila. blamed us very much for laying a prohibition on provissions, but I am convinced if they knew the true Motives they wou’d approve of it. As soon as the Account of the Engagement at Lexington reach’d us a report prevailed that the Port of New York was Shut up and all the other ports of America were likewise to be so in a few days. This Occasion’d many people as well Natives as strangers imediately to be exporting provissions to the West Indies expecting a great Market there, which allarm’d the people that they Addressed the Governor to call the Legislature imediately which he did and in Consequence thereof a Law passed to prohibit the Exportation of provissions, and I am fully Assured had not this been done [torn] we shou’d have been in a most distress’d Situation f[or at the?] time of passing the Law there did not exceed a Months supply of Corn in the Island. I was greatly Shock’d at hearing the great Carnage that was made in the late Battle and most Sincerly hope some Expedient will be found to Accomodate Matters and prevent the further effusion of Blood. Our Deputies desire their Compliments to yourself and Mr. Dickinson. Wishing You health and happiness I remain Dear Sir Your most Obedient humble servant 
Henry Tucker
Benja: Franklin Esqr:
